Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 12/02/2021 has been entered. Claims 1-4 and 10, 11 and 13 have been amended. Claims 1-20 are still pending in this application with claims 1 and 11 being independent.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
4.	Claims 1-4, 6, 7, 9-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over XIONG et al. (US Pub. No: 2018/0152950 A1) in view of Tang et al. (US Pub. No: 2019/0357184 A1).
Regarding claim 1, XIONG et al. teach a method for transmitting a reference signal (see Abstract and Fig.18), comprising: determining, by a terminal device (see Fig.18, wireless device/terminal device), sequence information of a first sequence set corresponding to a first reference signal and information about a first resource used for transmitting the first reference signal (see Figures 4 & 6-10 and para [0046] wherein the UE selecting one DeModulation Reference Signal (DM-RS) sequence from a set of configured DM-RS sequences and processing, for transmission, the selected DM-RS sequence, as in action 410, is mentioned and also the UE selecting one SR transmission resource/first resource as a function a DM-RS sequence index based on a predefined mapping rule, is mentioned and also see para [0108]), wherein the first sequence set comprises at least one sequence (see para [0046] wherein the UE selecting one DeModulation Reference Signal (DM-RS) sequence from a set of configured DM-RS sequences, is mentioned and also see para [0058]),  and wherein a first mapping relationship exists between the sequence information of the first sequence set and the information about the first resource (see paragraphs [0073] &  [0074] wherein a mapping rule being defined as a function of DM-RS sequence index as following i.e. I.sub.SR=f(I.sub.DMRS), where I.sub.SR being the SR transmission resource index, the I.sub.SR=0,1, . . . , N-1, where N can be a total number of SR transmission resources in one PRB pair &  I.sub.DMRS being a DM-RS sequence index, is mentioned and also see paragraphs [0046] & [0060]); and transmitting, by the terminal device, the first reference signal based on the sequence information of the first sequence set and the information about the first resource (see para [0046] wherein UE 
XIONG et al.  teach the above method for transmitting reference signal comprising wherein a first mapping relationship exists between the sequence information of the first sequence set and the information about the first resource, as mentioned above, but XIONG et al. is silent in teaching the above method for transmitting reference signal comprising the information about the first resource including time domain information and frequency domain information of the first resource.
However, Tang et al. teach a method for transmitting reference signal (see Abstract and Fig.1) comprising the information about the first resource including time domain information and frequency domain information of the first resource (see Figures 3A & 3B and para [0063] wherein the  physical resource set being a frequency-domain resource set formed by multiple Physical Resource Blocks (PRBs) and different resource sets occupying different frequency-domain resources, is mentioned & also Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set and different sequence resource sets including different sequences, is mentioned, also see para [0064] wherein the multiple candidate sets occupying multiple frequency-domain resources and/or multiple OFDM symbols, is mentioned & also see para [0070] wherein the first control information indicates a size of a time-domain resource for transmitting control information in a current time-domain resource unit, is mentioned and also see para [0071] wherein the first control information being used for indicating a size of a time-domain resource, such as the number N of the OFDM symbols, for transmitting control information in the current time-domain resource unit, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of XIONG et al. to have the information about the first resource including time domain information and frequency domain information of the first resource, disclosed by Tang et al. in order to provide an effective mechanism for efficiently transmitting downlink control information that significantly reduces complexity of blind detection for control information by a terminal device in the wireless communication system.
Regarding claim 2, XIONG et al. and Tang et al. together teach the method according to claim 1.
XIONG et al. further teach the method according to claim 1, wherein determining sequence information of the first sequence set corresponding to the first reference signal and information about the first resource used for transmitting the first reference signal comprises: receiving, by the terminal device, first indication information, wherein the first indication information is used to indicate the sequence information of the first sequence set (see para [0050] wherein for the UE specific configuration scenario, the contention based SR transmission instances (that includes the first indication information to indicate the sequence information of the first sequence set) being configured via a dedicated RRC signalling from eNB, is mentioned & also see para [00062] wherein  the configuration of the subset of DMRS sequences being pre-configured and/or semi-statically signaled by the eNB using master information [0108]). 
Regarding claim 3, XIONG et al. and Tang et al. together teach the method according to claim 1.
XIONG et al. further teach the method according to claim 1, wherein the information about the first resource comprises the time domain information and the first mapping relationship comprises the mapping relationship between the sequence information of the first sequence set and the time domain information of the first resource (see para [0073] wherein the UE selecting one SR transmission resource as a function of DM-RS sequence index, cell ID, PRB index, and subframe index used for a SR transmission based on a predefined mapping rule, is mentioned); and wherein determining sequence information of the first sequence set corresponding to the first reference signal and information about the first resource used for transmitting the first reference signal comprises: receiving, by the terminal device, second indication information, wherein the second indication information is used to indicate the time domain information of the first resource (see para [0050] wherein in the time domain, each instances of the contention based SR transmission being configured in the UE specific configuration scenario & in the UE specific configuration scenario, the contention based SR transmission instances (that also includes second indication information to indicate the time domain of the first resource) being configured via a dedicated RRC signalling from eNB, is mentioned & also see para [0062]) and 
Regarding claim 4, XIONG et al. and Tang et al. together teach the method according to claim 1.
	XIONG et al. further teach the method according to claim 1, wherein determining sequence information of a first sequence set corresponding to the first reference signal and information about a first resource used for transmitting the first reference signal comprises: receiving, by the terminal device, third indication information, wherein the third indication information is used to indicate an identifier of a first parameter set in N parameter sets, N>2, N is a positive integer (see para [0050 wherein for the UE specific configuration scenario, the contention based SR transmission instances (that also includes third indication information) being configured via a dedicated RRC signalling from eNB, is mentioned  and see para [0051] wherein N.sub.OFFSET,CB.sub._.sub.SR being the contention based SR subframe offset and CB_SR.sub.PERIODICITY being the contention based SR transmission periodicity, being defined by the parameter I.sub.CB.sub._.sub.SR of plurality of parameter sets, which can be given in the Table 1, is mentioned), each of the N parameter sets comprises at least one piece of sequence information (see TABLE 1 under para [0051]), each parameter set comprises at least one piece of time domain information or at least one piece of frequency domain information (see paragraphs [0050] & [0051]), and at least one of time domain information, frequency domain information, or sequence information in any two parameter sets is different (see para [0051] and TABLE 1 under para [0051] wherein SR I.sub.CB.sub._.sub.SR of plurality of parameter sets, is mentioned ); and using, by the terminal device, information comprised in the first parameter set as the information about the first resource and the sequence information of the first sequence set (see paragraphs [0051] & [0058]). 
Regarding claims 6 & 7, XIONG et al. and Tang et al. together teach the method according to claim 1.
XIONG et al. is silent in teaching the method according to claim 1, wherein the frequency domain information comprises first frequency domain information, and the first frequency domain information is a frequency domain pattern of a frequency division multiplexing mode, and wherein the first frequency domain information is used to indicate at least a first frequency domain pattern and a second frequency domain pattern different from the first frequency domain pattern, the sequence information of the first sequence set comprises at least a first sequence and a second sequence different from the first sequence; and the first sequence corresponds to the first frequency domain pattern, and the second sequence corresponds to the second frequency domain pattern. 
However, Tang et al. teach the method according to claim 1, wherein the frequency domain information comprises first frequency domain information (see para [0063] wherein the  physical resource set being a frequency-domain resource set formed by multiple Physical Resource Blocks (PRBs) and different resource sets occupying different frequency-domain resources, is mentioned and also see para [0064]), and the first frequency domain information is a frequency domain pattern of a 
Regarding claim 9, XIONG et al. and Tang et al. together teach the method according to claim 1.
XIONG et al. further teach the method according to claim 1, wherein the time domain information is used to indicate a time unit offset between a time unit used for transmitting the first reference signal and a time unit used for transmitting the first uplink channel and the reference signal corresponding to the first uplink channel is the first reference signal or the time domain information is used to indicate an index value of a time unit used for transmitting the first reference signal (see para [0073] wherein UE 
Regarding claim 10, XIONG et al. and Tang et al. together teach the method according to claim 1.
	XIONG et al. is silent in teaching the method according to claim 1, wherein determining sequence information of the first sequence set corresponding to the first reference signal and information about the first resource used for transmitting the first reference signal comprises: receiving, by the terminal device, K pieces of control information, wherein each of the K pieces of control information is used to instruct the terminal device to transmit a reference signal in a third time unit, K.gtoreq.2, and the third time unit is a time unit indicated by each of the K pieces of control information and used for carrying the first reference signal; and determining, by the terminal device, the information about the first resource and the sequence information of the first sequence set based on first control information in the K pieces of control information, wherein the first control information is a first piece of control information, received by the terminal device, in the K pieces of control information. 
	However, Tang et al. teach the method according to claim 1, wherein determining sequence information of the first sequence set corresponding to the first reference signal and information about the first resource used for transmitting the first reference signal comprises: receiving, by the terminal device, K pieces of control information, wherein each of the K pieces of control information is used to instruct the terminal device to transmit a reference signal in a third time unit, K.gtoreq.2 and the third time first control information & second control information to the terminal device on the multiple candidate resource sets/multiple control channel resources, is mentioned & see para [0028] wherein the first control information indicating a size of a time-domain resource for transmitting control information in a time-domain resource unit/third time unit, is mentioned and also see para [0063] wherein the first control information/ Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set and also different sequence resource sets including different sequences, is mentioned); and determining, by the terminal device, the information about the first resource and the sequence information of the first sequence set based on first control information in the K pieces of control information, wherein the first control information is a first piece of control information, received by the terminal device, in the K pieces of control information (see Fig.2, steps 230 & 240 and paragraph [0063] wherein the first control information/Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set, is mentioned and also see paragraphs [0023] & [0028]) (and the same motivation is maintained as in claim 1). 
Regarding claim 11, XIONG et al. teach an apparatus for transmitting a reference signal (see Abstract and Fig.18, wireless device/apparatus), comprising: a processing unit (see Fig.18, processing module 1822 inside wireless device/apparatus) configured to determine sequence information of a first sequence set corresponding to a first reference signal and information about a first resource used for transmitting the first 
XIONG et al.  teach the above apparatus for transmitting reference signal comprising wherein a first mapping relationship exists between the sequence the information about the first resource, as mentioned above, but XIONG et al. is silent in teaching the above apparatus comprising the information about the first resource including time domain information and frequency domain information of the first resource.
However, Tang et al. teach an apparatus (see Abstract and Fig.7) comprising the information about the first resource including time domain information and frequency domain information of the first resource (see Figures 3A & 3B and para [0063] wherein the  physical resource set being a frequency-domain resource set formed by multiple Physical Resource Blocks (PRBs) and different resource sets occupying different frequency-domain resources, is mentioned & also Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set and different sequence resource sets including different sequences, is mentioned, also see para [0064] wherein the multiple candidate sets occupying multiple frequency-domain resources and/or multiple OFDM symbols, is mentioned & also see para [0070] wherein the first control information indicates a size of a time-domain resource for transmitting control information in a current time-domain resource unit, is mentioned and also see para [0071] wherein the first control information being used for indicating a size of a time-domain resource, such as the number N of the OFDM symbols, for transmitting control information in the current time-domain resource unit, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of XIONG et al. to have the information about the first resource including 
Regarding claim 12, XIONG et al. and Tang et al. together teach the apparatus according to claim 11.
XIONG et al. further teach the apparatus according to claim 11, wherein the communications unit is further configured to receive first indication information, wherein the first indication information is used to indicate the sequence information of the first sequence set (see para [0050 wherein for the UE specific configuration scenario, the contention based SR transmission instances (that includes the first indication information to indicate the sequence information of the first sequence set) being configured via a dedicated RRC signalling from eNB, is mentioned & also see para [00062] wherein  the configuration of the subset of DMRS sequences being pre-configured and/or semi-statically signaled by the eNB using master information block (MIB), a system information block (SIB), and/or a UE-specific dedicated RRC signalling, is mentioned) and the processing unit is configured to determine the information about the first resource based on the sequence information of the first sequence set and the first mapping relationship (see paragraphs [0073] & [0108]). 
Regarding claim 13, XIONG et al. and Tang et al. together teach the apparatus according to claim 11.

Regarding claim 14, XIONG et al. and Tang et al. together teach the apparatus according to claim 11.
XIONG et al. further teach the apparatus according to claim 11, wherein the communications unit is further configured to receive third indication information, wherein the third indication information is used to indicate an identifier of a first parameter set in the parameter I.sub.CB.sub._.sub.SR of plurality of parameter sets, which can be given in the Table 1, is mentioned), each of the N parameter sets comprises at least one piece of sequence information (see TABLE 1 under para [0051]), each parameter set comprises at least one piece of time domain information and/or at least one piece of frequency domain information (see paragraphs [0050] & [0051]), and at least one of time domain information, frequency domain information, and sequence information in any two parameter sets is different (see para [0051] and TABLE 1 under para [0051] wherein SR subframe offset being shown different for two values of I.sub.CB.sub._.sub.SR of plurality of parameter sets, is mentioned); and the processing unit is configured to use information comprised in the first parameter set as the information about the first resource and the sequence information of the first sequence set (see paragraphs [0051] & [0058]). 
Regarding claims 16 & 17, XIONG et al. and Tang et al. together teach the apparatus according to claim 11.
XIONG et al. is silent in teaching the apparatus according to claim 11, wherein the frequency domain information comprises first frequency domain information, and the first frequency domain information is a frequency domain pattern of a frequency division 
However, Tang et al. teach the apparatus according to claim 11, wherein the frequency domain information comprises first frequency domain information (see para [0063] wherein the  physical resource set being a frequency-domain resource set formed by multiple Physical Resource Blocks (PRBs) and different resource sets occupying different frequency-domain resources, is mentioned and also see para [0064]), and the first frequency domain information is a frequency domain pattern of a frequency division multiplexing mode (see Fig.3A and para [0089] wherein multiple candidate resource sets are located at same symbols in a current time-domain resource unit, such as in a subframe or a time slot, but occupying different frequency-domain resources/patterns, is mentioned and also see para [0032]), and wherein the first frequency domain information is used to indicate at least a first frequency domain pattern and a second frequency domain pattern different from the first frequency domain pattern, the sequence information of the first sequence set comprises at least a first sequence and a second sequence different from the first sequence (see Fig.3A and paragraph [0023] wherein the first control information/Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set, and 
Regarding claim 19, XIONG et al. and Tang et al. together teach the apparatus according to claim 11.
XIONG et al. further teach the apparatus according to claim 11, wherein the time domain information is used to indicate a time unit offset between a time unit used for transmitting the first reference signal and a time unit used for transmitting the first uplink channel and the reference signal corresponding to the first uplink channel is the first reference signal or the time domain information is used to indicate an index value of a time unit used for transmitting the first reference signal (see para [0073] wherein UE selecting one SR transmission resource as a function of DM-RS sequence index, cell ID, PRB index, and/or subframe index used for a SR transmission based on a predefined mapping rule, is mentioned and also see para [0050]). 
Regarding claim 20, XIONG et al. and Tang et al. together teach the apparatus according to claim 11.
XIONG et al. is silent in teaching the apparatus according to claim 11, wherein the communications unit is further configured to receive K pieces of control information, wherein each of the K pieces of control information is used to instruct the apparatus to transmit a reference signal in a third time unit, K.gtoreq.2, and the third time unit is a time unit indicated by each of the K pieces of control information and used for carrying 
However, Tang et al. teach the apparatus according to claim 11, wherein the communications unit is further configured to receive K pieces of control information, wherein each of the K pieces of control information is used to instruct the apparatus to transmit a reference signal in a third time unit, K.gtoreq.2, and the third time unit is a time unit indicated by each of the K pieces of control information and used for carrying the first reference signal (see Fig.2 and para [0025] wherein the terminal device sending first control information & second control information to the terminal device on the multiple candidate resource sets/multiple control channel resources, is mentioned & see para [0028] wherein the first control information indicating a size of a time-domain resource for transmitting control information in a time-domain resource unit/third time unit, is mentioned and also see para [0063] wherein the first control information/ Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set and also different sequence resource sets including different sequences, is mentioned); and the processing unit is configured to determine the information about the first resource and the sequence information of the first sequence set based on first control information in the K pieces of control information, wherein the first control information is a first piece of control information, received by the apparatus, in the K pieces of control information (see Fig.2, steps 230 & 240 and Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set, is mentioned and also see paragraphs [0023] & [0028]) (and the same motivation is maintained as in claim 1). 
Allowable Subject Matter
5.	Claims 5, 8, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed on 12/02/2021 have been fully considered but they are not persuasive. 
7.	Applicant’s amendment of independent claims 1 and 11 necessitated new citations and explanations of the references as provided in the current office action.
8.	In pages 10-13 of Applicant’s Remarks, regarding amended independent claims 1 and 11, Applicant mainly mentions that the cited references Xiong and Tang, alone or in combination, fail to teach or suggest that a first mapping relationship exists between the sequence information and the information about the first resource including time domain information and frequency domain information.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. 
	XIONG et al. clearly teach that a first mapping relationship exists between the sequence information and the information about the first resource (see para [0046] wherein the UE selecting one DeModulation Reference Signal (DM-RS) one SR transmission resource/first resource as a function a DM-RS sequence index based on a predefined mapping rule, is mentioned and also see paragraphs [0073] & [0074] wherein a mapping rule being defined as a function of DM-RS sequence index as following i.e. I.sub.SR=f(I.sub.DMRS), where I.sub.SR being the SR transmission resource index, the I.sub.SR=0,1, . . . , N-1, where N can be a total number of SR transmission resources in one PRB pair &  I.sub.DMRS being a DM-RS sequence index, is mentioned, all of the above is clearly equivalent to having a first mapping relationship exists between the sequence information and the information about the first resource).
Tang et al. clearly teach the information about the first resource including time domain information and frequency domain information of the first resource (see Figures 3A & 3B and para [0063] wherein the  physical resource set being a frequency-domain resource set formed by multiple Physical Resource Blocks (PRBs) and different resource sets occupying different frequency-domain resources, is mentioned & also Demodulation Reference Signal (DMRS) of the first control information being transmitted through a sequence set and different sequence resource sets including different sequences, is mentioned, also see para [0064] wherein the multiple candidate sets occupying multiple frequency-domain resources and/or multiple OFDM symbols, is mentioned & also see para [0070] wherein the first control information indicates a size of a time-domain resource for transmitting control information in a current time-domain resource unit, is mentioned and also para [0071] wherein the first control information being used for indicating a size of a time-domain resource, such as the number N of the OFDM symbols, for transmitting control information in the current time-domain resource unit, is mentioned). Thus, XIONG et al. and Tang et al. together clearly teach, as per broadest reasonable interpretation (BRI) of claim limitation, that a first mapping relationship exists between the sequence information and the information about the first resource including time domain information and frequency domain information and XIONG et al. and Tang et al. together teach all the limitations of independent claims 1 and 11, as already mentioned above under Claim Rejections.
9.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhu et al. (US Pub. No: 2018/0212711 A1) disclose a method for uplink SRS transmission in MU-MIMO wireless communication systems comprising the BS reserving resources for SRS transmission and multiplexing the reserved resources among neighboring cells and among multiple UEs allocated to the same SRS transmission resource.
	Guan et al. (US Pub. No: 2015/0326356 A1) disclose mechanisms for sending and detecting a discovery reference signal in wireless communication system.
	ZHU et al. (US Pub. No: 2018/0206157 A1) disclose mechanisms for implementing optimal configuration of reference signals and improving overall .
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	2/12/2022

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477